 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDin violation of instructions of the Board's agent.The Regional Di-rector's investigation revealed that the Board's agent issued instruc-tions to the parties as to their behavior at the polling place and withinthe period covered by the election, which took place between 8 a. in.and 12 noon; that there was no evidence of instructions prohibitingelectioneering prior to the election; and that the CIO officials distrib-uted to the employees at the employees' entrance to the plant, justprior to the election, a 3 x 5 card on which was printed an electioneeringpoem.He furthermore found that the CIO representatives were notin the vicinity of the polls during the polling period, and did not accostany of the employees on their way to and from the polls, a distance of21/2 blocks from the plant.The Regional Director concluded that theIntervenor did not thereby interfere with the election or with the freechoice of the employees.In its exceptions, the Employer argues that the Regional Director'sreport was erroneous because he failed to interview certain persons whowere present when the oral election instructions were given by theBoard agent.However, the Employer has offered no facts to rebutthe Regional Director's conclusions nor has it notified the Board ofthe nature of the evidence it alleges the Regional Director failed toconsider.Accordingly, we find the Employer's exceptions lacking inmerit.We hereby adopt the Regional Director's recommendations andoverrule the Employer's objections to the election.As the tally of ballots shows, a majority of the ballots were cast forthe Intervenor.We shall therefore certify it as the exclusive bargain-ing representative of all the employees in the appropriate unit.[The Board certified Amalgamated Clothing Workers of America,CIO, as the designated collective-bargaining representative of the Em-ployer's production and maintenance employees at the Employer's Lit-tleRock, Arkansas, plant in the unit found to be appropriate.]BEN ROGERS, VICTOR J. ROGERS, DR. S. J. ROGERS AND DR. N. JAYROGERS,' PARTNERS D/B/A ROGERS BROS. WHOLESALERSandOPTICALWORKERS UNION, LOCAL 24859, AFLBEN ROGERS, VICTOR J. ROGERS, DR. S. J. ROGERS AND DR. N. JAYROGERS, PARTNERS D/B/A ROGERS BROS. WHOLESALERSandOPTICALWORKERS UNION,LOCAL 24859, AFL.Cases Nos. 39-CA-279 and39-RC-467.' October 27,1954Decision and OrderOn August 14, 1953, Trial Examiner William R. Ringer issued hisIntermediate Report in the above-entitled proceeding, finding that110 NLRB No. 75. ROGERSBROS.WHOLESALERS605the Respondents had engaged in and were engaging in certain unfairlabor practices,and recommendingthat they cease and desist there-from and take certainaffirmativeaction.He further found that Re-spondents had not engaged in certain other unfair labor practicesalleged in the amended complaint and recommended dismissal of thoseallegations as well as the petition in the representation case.There-after,the Respondents filed exceptions to the Intermediate Reportand a supporting brief.'The Board has reviewed the rulings made by the Trial Examiner atthe hearing, to the extent pertinent to this decision, and finds that noprejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the exceptionsand brief, and the entire record in these cases, and hereby adopts thefindings and conclusions of the Trial Examiner to the limited extentthat they are consistent with this Decision and Order.Respondents operate an optical laboratory in Beaumont, Texas.From May 1, 1951, to April 30, 1952, Respondents receivedmaterialsand equipment directly from outside the State, valued at $419,599.34or about 85 percent of the minimum amount required by the Board toassertjurisdiction based on direct inflow, under the Board's jurisdic-tional plan promulgated in 1950.During the same period, Respond-ents made purchases indirectly from outside the State, worth $349,-912.70 or about 35 percent of the minimum indirect inflow requirementof the 1950 plan.Virtually all Respondent's sales were made to cus-,tomers within the State.Although neither the direct nor the indirectvolume was alonesufficient to warrant the exercise of jurisdiction, theBoard, in the representation case involving this Company,2 combinedthe above percentages and, as they together totalled over 100 percent,the Board assumed jurisdiction under the formula inThe RutledgePaper Products, Inc.,91 NLRB 625.3 In asserting jurisdiction in thepresent consolidated cases, the Trial Examiner apparently relied onthe previous representation decision herein.As indicated in the Board's recent decision inJonesboro Grain Dry-ing Cooperative,110 NLRB 481, theRutledgecase has been over-ruledand we will no longer accumulate the Board's independent juris-dictional standards in order to assert jurisdiction.As the operationsof the Respondents, so far as the present record discloses, fall short1 The Respondents also requested oral argument.This request is denied as the record,including the exceptions and brief,adequately presents the issues and the positions ofthe parties2 July 2, 1952,not reported in printed volumes of Board Decisions and Orders.8 TheRutledgedecision required the assertion of jurisdiction over a company whichdoes not meet any of the individual jurisdictional tests established by the Board, pro-vided the combined percentages of the requirements of certain other tests equal morethan 100 percent 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Board's other jurisdictional standards,we shall dismiss theamended complaint and the representation petition'[The Board dismissed the complaint in Case No. 39-CA-279 andthe petition in Case No. 39-RC-467.]MEMBER MURDOCK,dissenting :I agree with Member Peterson's observation that it appears that theRespondents and Texas Optical Company are closely integrated andmay well be treated as a common employer for jurisdictional purposes.As these cases were heard at a time when theRutledge5standard wasstill in force, it was unnecessary to further develop the facts concern-ing this or other jurisdictional factors in the cases inasmuch as jurisdic-tion was clear under that standard. In these circumstances, the ma-jority's action, after overruling theRutledgedecision, in declining toremand the case for further development of the facts as to the Respond-ent's operations or the relationship between Respondents and TexasOptical Company, is, in my opinion, an injudicious and unwise exerciseof discretion.This is especially so in view of the fact that the partiesat the hearing were unaware that the Board, many months later, woulddrastically change the standards of jurisdiction upon which the factsat the hearing were adduced.However, my disagreement with the majority extends also to morebasicquestions.In the Board's July 1 and 15 pressreleases, it statedthat they were overruling theRutledgeformula in its entirety.Therevised jurisdictional standards contained in the press releases were,presumably, to be explicated and documented in "lead" decisions for,as the press release of July 1, stated, "The changes indicated weremadeby majority vote in specific cases."Unfortunately that explica-tion and documentation has been either fragmentary or nonexistentparticularly with regard to the abandonment of theRutledgeformula;an action merely referred to in passing inJonesboro Grain Drying,110 NLRB No. 67, Which in no way concerned its application. I in-dicated in my dissenting opinion inJonesboro,that it would be moreappropriate to examine and comment upon the overruling of theb By letter dated September 20, 1954, the Chai ging Union in effect moved to reopen therecord for additional commerce data, if the Board contemplateddismissing on jurisdic-tional grounds.However, the Union adverts to no specific-facts which would warrantour present assertion of jurisdiction.Accordingly, the motionis denied.We perceiveno compelling reason forreopeningthe record to obtain jurisdictionaldata concerning Texas StateOptical Company,a chain of intrastate retail outlets oper-ated by two partners of Rogers Bros Wholesalers.The present record indicates thatsubstantiallyall the materials used by Texas Optical arereceived from Respondents, andthe salesof Texas Optical, in view of the retail nature of its operations, are apparentlymade locally.Consequently, even if Texas Optical constituted a common employer withRespondentsand even if the companies were considered together for jurisdictional pur-poses, thelikelihood that the jurisdictional data of Texas Optical would alterour deter-minationherein is too remote to warrant remandingthese cases5 The RutledgePaper Products, Inc.,91 NLRB 625. ROGERS BROS.WHOLESALERS607Rutledgeformula in a case which presented that issue and I shallaccordingly do so herein.As I have previously stated in full, in mydissent inBreeding Transfer Company,110 NLRB 493, my basicobjections to the entire body of new standards as conflicting with theAct and the legal responsibilities which it imposes on this Agency, asinvolving the exercise of legislative power to reallocate authority be-tween the Federal Government and the States, and as without justi-fication based on budget limitations or other administrative necessity,I shall,however,restrict this opinion to a discussion of the specific fac-tors applying to the rejection of theRutledgedoctrine under the newstandards.As revealed by the record, from May 1, 1951, to April 30, 1952, Re-spondents received materials and equipment directly from outside theState of Texas, valued at $419,599.34, or about 85 percent of the mini-mum amount required by the Board to assert jurisdiction based ondirectinflow, under both the Board's new standards and the jurisdic-tional plan issued in 1950.During the same period, Respondents madepurchases indirectly from outside the State valued at $349,912.70, orabout 35 percent of the minimumindirectinflow requirement underboth the old and new standard.Although the volume of the Respondents' operations does not meetthe requirements of any separate jurisdictional standard as to inflow oroutflow, the Board previously would have asserted jurisdiction, undertheRutledgeformula, on the basis of the total impact upon commerceof the Employer's operations under both these standards.The major-ity, however,rejects jurisdiction and refuses to apply theRutledgeformula, citing its action in theJonesborocase in overruling the for-mula.Yet neither in that case nor in this one does the majority deignto give or explicate any reasonwhy thisformula should be abandoned.TheRutledgestandard,in brief,was designed to gauge the impacton commerce of employers whose dollar volume of direct or indirectoutflow or inflow did not equal the minimum amount required forassertion of jurisdiction on any single category.Under theRutledgestandard,jurisdiction was nevertheless asserted if the employer's totalbusiness volume,arrived at by adding the percentages of the minimumrequirement in each category,amounts to 100 percent and thus has atotal comparable effect upon commerce.For example,where an em-ployer has inflow amounting to 50 percent of the required dollaramount and outflow amounting to 50 percent of the required dollaramount, thus totalling 100 percent, the total effect on commerce is com-parable to a 100 percent movement in a single direction and accord-ingly satisfies the requirements for asserting jurisdiction.Far frombeing in any sense an inferior standard by which to measure the im-pact on commerce for the assertion of jurisdiction, as the majority 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDabandonment of it might suggest, theRutledgestandard is of thesame stature and importance as any of the so-called "independent"jurisdictional standards.Though it necessarily is stated in terms ofpercentages of the minimum requirements of the other standards, itdoes not result in bringing within the scope of the Board's functionsany enterprises which exert less effect on interstate commerce than dothe other standards.For the 1950 standards were designed to enablethe Board to measure the actual impact of an employer's operationson interstate commerce.They were stated in dollar amounts so thatthe measurement could readily be made with a reasonable degree ofaccuracy, both by the Board and by the parties affected. TheRutledgestandard is a logical application of that theory to employers whoseoperations affect commerce because they buy and/or sell directly orindirectly in interstate commerce.Rather than being an innovation,that standard basically reflected what had always been the Board'sapproach to jurisdictional issues even before the 1950 plan.The Boardhas always given consideration both to inflow and outflow of goods indetermining whether an employer's operations "affect commerce." Byabandoning theRutledgestandard the majority is discriminatingagainst those employers and their employees whose operations affectcommerce to just as great an extent, as do the operations of other em-ployers and employees over whom it asserts jurisdiction. It is givingcontrolling weight to the direction of movements in commerce ratherthan to* the quantity of the movements.Moreover, this is done without setting forth any reasonablebasis onwhich to justify the denial of the benefits of the Act to these employersand their employees. Indeed, a close examination makes apparenthow illogical and arbitrary is the abandonment of theRutledgeformula.For example, if the Respondents in this case had purchasedan additional $81,000 worth of materials directly from sources outsidethe State of Texas thus raising their direct inflow to $500,000, and hadnot purchased any of the materials valued at $319,000 from sourcesindirectly out-of-State, the majority would assert jurisdiction. 'Ap-parently they believe that such a slight rearrangement in Respondents'sourcesof supply, even though resulting in the purchaseof a lesseramount of materials originating out-of-State, somehow magicallychanges the impact on commerce to a degree requiring the assertion ofBoard jurisdiction.This is obviously illogical and erroneous.Although the instant case on its facts involves only the combining ofdirect and indirect inflow of materials (there being virtually no out-of-State sales), the majority's complete rejection of theRutledgeformula of course means that there can be no combining of out-of-State purchases and out-of-State shipments or of any other inde-pendent standardsas a basisfor asserting jurisdiction.For example, ROGERS BROS.WHOLESALERS609the Board would not take jurisdiction under the new standards of anemployer who ships $40,000 worth of goods out of State (80 percent,of the required outflow) and who receives $400,000 worth of goods,from out of State (80 percent of the required direct inflow). It willwholly ignore the $400,000 inflow of materials from out of State whichwouldcease as aresult of a cessation of such employer's business, al-though it would assert jurisdiction if the employer shipped only anadditional $10,000 worth of goods out of State. In other words, inthe majority's view, the cessation of business of such an employer in-terrupting the movement of goods in commerce amounting to $440,000would not have a sufficient impact on commerce because the movementin commerce is in two directions-in and out-yet they consider theimpact sufficient to justify assertion of jurisdiction if it involves a$50,000 movement in one direction outward. Truly the Board is nowtaking a wholly "one sided" view of the impact of an employer's op-erations on commerce. If it uses its outflow yardstick, it refuses topay any attention to the inflow; if it uses its inflow yardstick, it refusesto measure the outflow too. This indeed is a novel approach to theproblem of jurisdiction which I cannot reconcile either with logic orwith years of Board and court decisions, nor does the majority evenattempt to.As the Court of Appeals for the Fourth Circuit said inNewport News Shipbuilding and DrydockCo.,' "If the flow of com-merce isobstructed by labor disputes, it can make no difference fromwhich direction the obstruction is applied."In summation,theRutledgeformula is merely the logical applica-tion of the mathematical fact that the whole is equal to the sum of itsparts.We are directed by Congress and the Act to protect commercefrom the impact of disputes which affect it. The Board obviouslycannot satisfy that obligation by merely looking to the individualeffect created within a single, artificially divided segment of an em-ployer's commerce and by ignoring the cumulative effect of his activi-tiesupon commerce treated as a whole. The use of theRutledgefor-mula istherefore essential if the Board is to survey the entire impactof anenterprise upon commerce, and to take jurisdiction where thatimpact is appreciable.Moreover, the instant decision raises doubts concerning the exerciseof Board jurisdiction in other fields.As I pointed out in detail in mydissenting opinion in theBreedingcase, and as, indeed, I believe mycolleagueswill not deny, the Board has been specifically directed byCongress to exercise its jurisdiction in the building and constructionindustry.Because of the contractor-subcontractor relationship andcommonsitus situations which are widespread in that industry, the2d 841, 843.338207-55-vol 110-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard in determining the impact of a dispute on commerce frequentlyconsiders, as one, the commerce activity of several employers insofaras they are affected by the dispute involved.'As the Board noted intheJamestowncase,8Accordingly, in determining whether the Board will assert juris-diction in cases in which secondary boycotts are alleged, we mustconsider not only the operations of the primary employer, but alsothe operations of any second employers, to the extent that the lat-ter are affected by the conduct involved . . . If, taken together,the business of the primary employer and that portion of the sec-ondary employers' business which is affected by the alleged boycottmeet the minimum standards, jurisdiction ought to be asserted.However, if the Board is now refusing to observe and consider all thecommerce activity of a single employer and to base assertion of juris-diction upon more than one "independent" type of activity, I questionwhether in law, logic, or good conscience, it could consider as one theactivity of several employers, adding together data under differentstandards for different employers.Yet to do so is essential if we are wcarry out the mandate of the Act. Although the omission of theJames-townformula from the July 1 and 15 press releases statement of thecurrent standards suggests its abandonment also and at least adds tothe confusion created, it is not my understanding that the Board in-tends to scuttle that doctrine.The same problemariseswith respect to employers bargaining as agroup.The Board has heretofore based assertion of jurisdiction overone of an association of employers linked for bargaining purposes, onthe amount of commerce of the entire group of employers.Yet thispractice too, if continued by the Board, is inconsistent with the ruleherein that all parts of the activityof a singleemployer cannot be addedtogether for the assertion of jurisdiction.Accordingly, I strongly disagree with the decision of my colleaguesto overrule theRutledgedecision and, on the basis of the foregoing con-siderations, would assert jurisdiction over Respondents.MEMBER PETERSON,dissenting :I disagree with the action taken in this case by a majority of my col-leagues.The record before us shows that the optical laboratory nowoperated by Respondent Wholesalers, a partnership composed of fourbrothers, was until July 1, 1950, operated as part of Texas Optical.T See, for example,N. L. R. B. v. Denver Bldg.&Construction Trades Council,341 U. S.675.In that instance,the subcontractor involved had only$5,000 direct outflow and$55,000 direct inflow ; purchases and sales which, separately,are insufficient to takejurisdiction under either the 1950 plan of the Board or the newly revised-standards.8 Truck Drivers Local Union No. 649, International Brotherhood of Teamsters,Chauf-feurs, Warehousemen and Helpers of America,AFL,93 NLRB 386. ROGERS BROS.WHOLESALERS611.The latter, which now operates 24 retail outlets in Texas, is a partner-ship composed of 2 of the same partners as comprise Wholesalers.About 90 percent of Respondent Wholesalers' business is received fromTexas Optical, and some 80 percent of Texas Optical's prescriptionsare filled by Wholesalers.Ben Rogers serves as general manager ofTexas Optical and also is in charge of personnel for Wholesalers.Al-though the two companies maintain separate records, they have a com-mon administrative office, which determines broad operational policiesfor both.Ben Rogers signs checks for both companies; some employeesare interchanged; and common employment forms are used.That there is a relationship between Respondent Wholesalers andTexas Optical is further revealed by findings of the Trial Examiner,which I must assume the majority does not find erroneous. Thus, hefound, in connection with certain alleged illegal layoffs, that the dropin prescriptions, coming to the laboratory (which Respondents assertaccounted for the layoffs) resulted from "arrangements worked out be-tween Texas State Optical and the Respondents."Moreover, he con-cluded that "there was no economic basis for a shortage of work forthe Respondents' employees and that any such lack of work ... wasintentionally caused by the Respondents and Texas State OpticalCompany...:'In the 1950 jurisdictional plan, the Board had a so-called "combina-tion category" under which jurisdiction was determined by combiningthe percentages which a company had in each of the dollar volumecategories.'As I indicated in my separate opinion in theBreedingcase 10 and my concurring opinion in theJonesborocase,11 I agree to theabandonment of this standard., However, unlike my majority col-leagues, I do not believe that the jurisdictional issue is thereby resolved.Thus, as stated in the majority opinion inJonesboro,the Board's di-rect and indirect inflow standards remain the same as they were underthe 1950 jurisdictional plan.Furthermore, it appears from the factswhich I have set forth in detail above that Rogers Bros. Wholesalers,the Respondent, and Texas Optical Company are closely integratedand may well be treated as a common employer for jurisdictional pur-poses.In light of the foregoing, I would grant the Charging Union'smotion to reopen the record and would remand the case for furtherevidence as to (a) the relationship between the Respondent Wholesal-ers and Texas Optical Company and (b) the commerce data of thelatter company, in order to determine whether these firms should beconsidered as a common employer and, if so, whether their joint com-merce data meet either the Board's direct or indirect inflow standard.9 The RutledgePaperProducts, Inc.,91 NLRB 625.'QBreedsng Transfer Company,110 NLRB 493.11 Jonesboro Grain Drying Cooperative,110 NLRB 481.